                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOSEPH MALDONADO,                                 :
     Petitioner                                   :
                                                  :       No. 1:16-cr-284-1
       v.                                         :
                                                  :       (Judge Kane)
UNITED STATES OF AMERICA,                         :
     Respondent                                   :

                                        MEMORANDUM

       Presently before the Court is pro se Petitioner Joseph Maldonado (“Petitioner”)’s motion

to vacate, set aside, or correct his sentence pursuant to 28 U.S.C. § 2255. (Doc. No. 57.) For the

following reasons, the Court will deny Petitioner’s § 2255 motion.

I.     BACKGROUND

       On September 28, 2016, Petitioner was charged by indictment with two (2) counts of

being a felon in possession of a firearm in violation of 18 U.S.C. §§ 922(g) and 924(e). (Doc.

No. 1.) Petitioner subsequently entered into a plea agreement with the Government. (Doc. No.

33.) The plea agreement called for Petitioner to plead guilty to Count I of the indictment. (Id. ¶

1.) On June 6, 2017, Petitioner appeared before Magistrate Judge Carlson for a change of plea

hearing. (Doc. No. 43.) Magistrate Judge Carlson concluded that Petitioner was fully competent

to enter an informed plea and understood the consequences of his plea, that he was pleading

guilty knowingly and voluntarily, and that the plea was supported by an independent basis in

fact. (Id.) On that date, Magistrate Judge Carlson recommended that this Court accept

Petitioner’s guilty plea (id.), and on June 21, 2017, the Court accepted Petitioner’s guilty plea

(Doc. No. 44). On October 17, 2017, the Court sentenced Petitioner to a term of imprisonment
of one hundred eighty (180) months, to be followed by a term of supervised release of five (5)

years. (Doc. No. 53.)1

       On October 26, 2018, Petitioner, proceeding pro se, filed the instant motion to vacate, set

aside, or correct his sentence pursuant to 28 U.S.C. § 2255. (Doc. No. 57.) After Petitioner

completed a notice of election form indicating that he wished to have the Court rule on his §

2255 petition as filed (Doc. No. 59), the Government filed a brief in opposition to the motion on

January 31, 2019 (Doc. No. 62). Petitioner filed a traverse on April 9, 2019. (Doc. No. 65.)

Accordingly, because Petitioner’s § 2255 motion has been fully briefed, it is ripe for disposition.

II.    LEGAL STANDARD

       Under 28 U.S.C. § 2255(a), a federal prisoner may file a motion requesting that the

sentencing court vacate, set aside, or correct his sentence on the basis “that the sentence was

imposed in violation of the Constitution or laws of the United States, or that the [C]ourt was

without jurisdiction to impose such sentence, or that the sentence was in excess of the maximum

authorized by law, or is otherwise subject to collateral attack.” See 28 U.S.C. § 2255(a).

However, § 2255 does not afford a remedy for all errors that may have been made at trial or

during sentencing. See United States v. Essig, 10 F.3d 968, 977 n.25 (3d Cir. 1993) (citing

United States v. Addonizio, 442 U.S. 178, 185 (1979)). Rather, § 2255 is implicated only when

the alleged error raises “a fundamental defect which inherently results in a complete miscarriage

of justice.” See Addonizio, 442 U.S. at 185.




1
 The judgment also set forth that “[i]t is the intention of the Court that [Petitioner] serve this
sentence consecutive to any prison term that may be imposed on Dauphin County Docket
Numbers 2446-2016 and 6793-2016 and concurrent with any prison term that may be imposed
on Docket Numbers 868-2015 and 4684-2015.” (Doc. No. 53 at 2.)
                                                 2
III.   DISCUSSION

       In his § 2255 motion, Petitioner requests that the Court appoint counsel to represent him

and file a supplemental brief, order an evidentiary hearing, vacate his sentence and order that he

be resentenced, and grant him further relief as the Court deems fair and just, on the basis that

Petitioner was denied his Sixth Amendment right to effective assistance of counsel at his

sentencing hearing. (Doc. No. 57 at 2- 9.) Petitioner asserts four bases in support of the

proposition that he was denied his Sixth Amendment right to effective assistance of counsel. (Id.

at 2-9.) The Court will address each asserted basis for relief in turn.

       A.      Legal Standard Applicable to an Ineffective Assistance of Counsel Claim

       In order to establish entitlement to relief, a collateral attack of a sentence based upon a

claim of ineffective assistance of counsel must meet a two-part test established by the Supreme

Court in Strickland v. Washington, 466 U.S. 668, 687-88, 694 (1984). See George v. Sively, 254

F.3d 438, 443 (3d Cir. 2001). The first Strickland prong requires Petitioner to “establish first

that counsel’s performance was deficient.” See Jermyn v. Horn, 266 F.3d 257, 282 (3d Cir.

2001). This prong requires Petitioner to show that counsel made errors “so serious” that counsel

was not functioning as guaranteed under the Sixth Amendment. See id. To that end, Petitioner

must demonstrate that counsel’s representation fell below an objective standard of

reasonableness under prevailing professional norms. See id. (citing Strickland, 466 U.S. at 688).

However, “[t]here is a ‘strong presumption’ that counsel’s performance was reasonable.” See id.

       Under the second Strickland prong, Petitioner “must demonstrate that he was prejudiced

by counsel’s errors.” See id. This prong requires Petitioner to show that “there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the proceeding would have

been different.” See id. (quoting Strickland, 466 U.S. at 694). Reasonable probability is defined



                                                  3
as “a probability sufficient to undermine confidence in the outcome.” See id. (quoting

Strickland, 466 U.S. at 694).

       B.      Counsel’s Failure to Object to Petitioner’s Armed Career Criminal Act
               (ACCA) Enhancement on the Basis that the Statute of the Predicate
               Convictions Is Indivisible

       Petitioner first asserts that he was denied his right to effective assistance of counsel

because his counsel failed to object to the enhancement of his sentence pursuant to the Armed

Career Criminal Act (“ACCA”) based on three prior drug-related convictions in state court.

(Doc. No. 57 at 3-5.) Petitioner contends that pursuant to Mathis v. United States, 136 S. Ct.

2243 (2016), the statute of Petitioner’s prior convictions is indivisible, and, accordingly, those

convictions cannot be the bases of an ACCA sentence enhancement because the Court must

apply the categorical approach and “presume that the conviction[s] rested upon nothing more

than the least of the acts criminalized.” (Id. at 4-5.) (citing Moncrieffe v. Holder, 133 S. Ct.

1678, 1684 (2013)).

       In response, the Government argues that Third Circuit precedent contradicts the legal

principles underlying Petitioner’s first asserted basis for relief—“that 35 [Pa. Cons. Stat.] § 780-

113(a)(30) is an ‘indivisible’ statute” and “a conviction under that statute could never be an

ACCA predicate.” (Doc. No. 62 at 5-6.) The Government asserts that “[t]he Third Circuit

unequivocally held that 35 Pa. C.S. § 780-113(a)(30) is a divisible statute” in United States v.

Abbott, 748 F.3d 154, 156 (3d Cir. 2014), and reiterated in United States v. Bell, 728 F. App’x

157, 159 (3d Cir. 2018), that the modified categorical approach was the appropriate method to

determine whether a conviction under 35 Pa. C.S. § 780-113(a)(30) is a predicate conviction for

purposes of the ACCA. (Id. at 6.) The Government contends that because the law on the subject




                                                  4
was clear, there was no basis for Petitioner’s counsel to object to Petitioner’s ACCA predicates,

and Petitioner’s counsel’s performance, therefore, cannot be deemed deficient. (Id. at 7.)

        The three predicate convictions that served as the basis for Petitioner’s sentencing

enhancement pursuant to the ACCA were convictions under 35 Pa. Cons. Stat. § 780-113(a)(30).

(Doc. No. 49 ¶¶ 24, 32, 35, 36.) “[T]he Third Circuit has held . . . that 35 [Pa. Cons. Stat.] §

780-113(a)(30) is a divisible statute and that the use of the modified categorical approach is

proper when determining whether a prior conviction thereunder is a predicate offense under the

ACCA.” United States v. Sunday, 315 F. Supp. 3d 855, 863 (W.D. Pa. 2018) (citing Abbott, 748

F.3d at 156); see also Bell, 728 F. App’x at 159 (citing Abbott, 748 F.3d at 156) (“[W]e apply

the ‘modified categorical approach’ when determining whether a conviction under [35 Pa. Cons.

Stat. § 780-113(a)(30)] is a ‘serious drug offense’ that counts as a predicate conviction under the

ACCA . . .”). Any argument by Petitioner’s counsel otherwise would have been meritless, and

“counsel cannot be deemed ineffective for failing to raise a meritless claim.” See Werts v.

Vaughn, 228 F.3d 178, 203 (3d Cir. 2000). Accordingly, Petitioner is not entitled to relief on

this basis.

        C.     Counsel’s Failure to Obtain Petitioner’s State Court Records in Order to
               Challenge Petitioner’s Prior Convictions Under the Modified Categorical
               Approach

        Petitioner next asserts that he was deprived of his right to effective assistance of counsel

because even if the Court concludes that the modified categorical approach applies to

Petitioner’s predicate convictions, his counsel failed to obtain the underlying state court records

pertaining to those convictions in order to challenge the Court’s reliance on those convictions as

predicate convictions for purposes of the sentencing enhancement. (Doc. No. 57 at 6-7.)

Petitioner argues that based on the charging papers and plea colloquy relating to his underlying



                                                  5
state convictions, he did not “admit to anything more than delivery of a controlled substance or

conspiracy to deliver a controlled substance.” (Id. at 6.)

       The Government argues, in response, that because the presentence report (“PSR”)

indicates that Petitioner’s prior convictions under 35 Pa. Cons. Stat. § 780-113(a)(30) involved

cocaine (Petitioner’s first conviction) and heroin (Petitioner’s second and third convictions) and,

therefore, carried maximum possible sentences of 15 years, those convictions qualify as ACCA

predicate convictions. (Doc. No. 62 at 7-8.) The Government contends that, therefore, Petitioner

must establish that the PSR was incorrect in order to establish an ineffective assistance of

counsel claim. (Id. at 8.) The Government asserts that because the documents related to

Petitioner’s underlying convictions, including the bills of information, indicate that the PSR was

correct as to the identity of the controlled substances involved in each conviction, “it is irrelevant

. . . whether [Petitioner’s] defense counsel searched for his court records . . . as the outcome

would not have changed in any way.” (Id. at 8-9.)

       As noted by the Government, the PSR indicates that Petitioner had at least three ACCA

predicate convictions: (1) a conviction for violating 35 Pa. Cons. Stat. § 780-113(a)(30)

involving cocaine (Dauphin County No. 1774-2004); (2) a conviction for violating 35 Pa. Cons.

Stat. § 780-113(a)(30) involving heroin (Dauphin County No. 104-2008); and (3) another

conviction for violating 35 Pa. Cons. Stat. § 780-113(a)(30) involving heroin (Dauphin County

No. 105-2008).2 (Doc. No. 49 ¶¶ 24, 32, 35, 36.) When determining whether a conviction under

35 Pa. Cons. Stat. § 780-113(a)(30) is a predicate conviction for purposes of the ACCA, the




2
 Convictions under 35 Pa. Cons. Stat. § 780-113(a)(30) involving cocaine or heroin qualify as
ACCA predicate convictions. See United States v. Thomas, No. 03-cr-98, 2016 WL 7392232, at
*3 (W.D. Pa. Dec. 21, 2016) (citing United States v. Henderson, 841 F.3d 623, 632 (3d Cir.
2016); 18 U.S.C. § 924(e)(2)(A)(ii)).
                                                  6
Court “may look to ‘the terms of a plea agreement or transcript of colloquy between judge and

defendant in which the factual basis for the plea was confirmed by the defendant, or to some

comparable judicial record of this information.’” See United States v. Bell, 728 F. App’x 157,

159 (3d Cir. 2018) (citing Shepard v. United States, 544 U.S. 13, 26 (2005); United States v.

Tucker, 703 F.3d 205, 210 (3d Cir. 2012)). The Court may also look to the bill of information to

make such a determination. See id. at 159-60 (citing Tucker, 703 F.3d at 215). The bills of

information associated with each of the three identified predicate convictions confirm that the

drugs involved with the convictions were cocaine (No. 1774-2004) (Doc. No. 62-1 at 1) and

heroin (Nos. 104-2008, 105-2008) (Doc. Nos. 62-2 at 1, 62-3 at 1), and, therefore, the

convictions were properly deemed ACCA predicates. Thus, regardless of whether Petitioner’s

counsel searched for or obtained the records relating to those convictions, there is no reasonable

probability that the outcome in question—the Court deeming the convictions in question ACCA

predicates—would have changed. See Jermyn, 266 F.3d at 282 (quoting Strickland, 466 U.S. at

693) (“The petitioner must show that ‘there is a reasonable probability that, but for [his]

counsel’s unprofessional errors, the result of the proceeding would have been different.’”).

Accordingly, Petitioner is not entitled to relief on this basis.

        D.      Counsel’s Failure to Object to Petitioner’s Armed Career Criminal Act
                (ACCA) Enhancement on the Basis that 35 Pa. Cons. Stat. § 780-113(a)(30)
                Sweeps Too Broadly

        Petitioner further argues that he was deprived of his right to effective assistance of

counsel because his counsel failed to object to his prior state convictions under 35 Pa. Cons. Stat.

§ 780-113(a)(30) serving as the predicate offenses for an ACCA enhancement to his sentence on

the basis that 35 Pa. Cons. Stat. § 780-113(a)(30) “criminalizes a greater [swath] of conduct than

the elements of the ACCA offense” and, therefore, “[cannot] serve as a predicate offense under



                                                   7
the ACCA provision.” (Doc. No. 57 at 7-8.) Petitioner compares § 780-113(a)(30) to the Texas

statute at issue in United States v. Hinkle, 832 F.3d 569 (5th Cir. 2016), which the Fifth Circuit

determined could not serve as a predicate offense for the career-offender enhancement. (Id.) In

response, the Government asserts that the Third Circuit has already rejected such an argument,

and, accordingly, Petitioner’s counsel cannot be considered deficient for failing to raise it. (Doc.

No. 62 at 9.)

        Indeed, the Third Circuit has rejected the argument that Petitioner asserts his counsel

failed to pursue. See United States v. King, 762 F. App’x 91, 95 (3d Cir. 2019) (rejecting the

assertion that § 780-113(a)(30) “sweeps too broadly, encompassing mere offers to sell controlled

substances” and holding that § 780-113(a)(30) convictions “were appropriately classified as

predicate offenses for the ACCA”); see also United States v. Glass, 904 F.3d 319, 324 (3d Cir.

2018) (holding that “because § 780-113(a)(30) does not sweep more broadly than § 4B1.2, it is a

‘controlled substance offense’ and may serve as a predicate offense” in the § 4B1.2 career-

offender context). Accordingly, had Petitioner’s counsel made the argument that Petitioner

contends she should have, such an argument would have been meritless, and “counsel cannot be

deemed ineffective for failing to raise a meritless claim.” See Werts, 228 F.3d at 203. Thus,

Petitioner is not entitled to relief on this basis.

        E.      Counsel’s Failure to Object to the Court Ordering Petitioner’s Sentence Be
                Served Consecutive to a Not-Yet-Imposed State Sentence

        Finally, Petitioner asserts that he was deprived of his right to effective assistance of

counsel because his counsel failed to object to the Court ordering Petitioner’s sentence to run

consecutive to any term of imprisonment imposed in a pending state court case (Dauphin County

No. 2446-2016). (Doc. No. 57 at 8-9.) In support of his contention, Petitioner cites §5G1.3(c) of

the U.S. Sentencing Guidelines and a Second Circuit case, United States v. Olmeda, 894 F.3d 89

                                                      8
(2d Cir. 2018). (Id. at 9.) In response, the Government asserts that because the conduct

underlying the Dauphin County charges (No. 2446-2016) are unrelated to the instant case and the

Court made clear that it had considered the 3553(a) factors prior to issuing its sentence, there

was no basis for Petitioner’s counsel to object to the sentence. (Doc. No. 62 at 10-11.)

       Section 5G1.3(c) of the U.S. Sentencing Guidelines provides, in relevant part, that

“[i]f . . . a state term of imprisonment is anticipated to result from another offense that is relevant

conduct to the instant offense of conviction . . . the sentence for the instant offense shall be

imposed to run concurrently to the anticipated term of imprisonment.” See U.S.S.G. § 5G1.3(c).

“Relevant conduct” includes “all acts or omissions committed[] . . . by the defendant . . . that

occurred during the commission of the offense of conviction, in preparation for that offense, or

in the course of attempting to avoid detection or responsibility for that offense.” See U.S.S.G. §

1B1.3(a)(1); see also United States v. Ward, No. 19-10470, 2019 WL 6461259, at *5 (11th Cir.

Dec. 2, 2019) (per curiam) (“We have observed that ‘[s]ections 5G1.3 and 1B1.3 interact to

protect a criminal defendant from duplicative prosecutions.’ Through these provisions, the

guidelines ‘seek to provide one, uniform punishment for the same criminal activity.’” (alteration

in original) (quoting United States v. Bidwell, 393 F.3d 1206, 1210 (11th Cir. 2004))). As noted

in the PSR, the conduct pertaining to the charges asserted in the case identified by Petitioner (No.

2446-2016) is unrelated to the instant case. (Doc. No. 49 ¶ 47.) Accordingly, there is no merit to

the argument that U.S.S.G. § 5G1.3(c) prohibits the Court from ordering that its imposed

sentence run consecutive to any imposed sentence in the pending Dauphin County case (No.

2446-2016), and “counsel cannot be deemed ineffective for failing to raise a meritless claim.”

See Werts, 228 F.3d at 203. Thus, Petitioner is not entitled to relief on this basis.




                                                   9
       F.      Evidentiary Hearing and Appointment of Counsel

       Petitioner’ § 2255 motion requests that the Court hold an evidentiary hearing. (Doc. No.

57 at 9.) Section 2255(b) advises that a petitioner may be entitled to a hearing on his motion.

The decision to hold a hearing is wholly within the discretion of the district court. See Gov’t of

V.I. v. Forte, 865 F.2d 59, 62 (3d Cir. 1989). Where the record affirmatively indicates that a

petitioner’s claim for relief is without merit, the claim may be decided on the record without a

hearing. See Gov’t of V.I. v. Nicholas, 759 F.2d 1073, 1075 (3d Cir. 1985). Here, as discussed

above, the Court finds that “the motion and files and records of this case show conclusively that

the movant is not entitled to relief.” See United States v. Booth, 432 F.3d 542, 545 (3d Cir.

2005) (quoting Forte, 865 F.2d at 62). Accordingly, the Court finds no reason to hold an

evidentiary hearing in this matter.

       Petitioner also requests that the Court appoint him counsel. (Doc. No. 57 at 9.) District

courts may appoint counsel for financially eligible defendants who pursue habeas relief pursuant

to 28 U.S.C. § 2255. See Tabron v. Grace, 6 F.3d 147, 154-55 (3d Cir. 1993). However,

appointment is not mandatory, and it must appear to the Court that the interests of justice require

that counsel be appointed. See 18 U.S.C. § 3006A(a)(2)(B). Petitioner has presented thorough

arguments in support of his motion, demonstrating his ability to proceed pro se, and his claims

are not of an overly complex nature. Accordingly, the Court finds that the interests of justice do

not require the appointment of counsel at this time. See, e.g., Ramirez-Enriquez v. United States,

No. 12-cr-220-2, 2014 WL 2772131, at *2 (M.D. Pa. June 18, 2014) (denying the § 2255

petitioner’s request for the appointment of counsel where the petitioner’s “claims ha[d] not

shown themselves to be overly complex” and the petitioner “ha[d] generally shown himself




                                                10
capable of proceeding pro se” based on “his ability to prepare and submit briefs and legal

arguments”).

       G.        Certificate of Appealability

       In proceedings brought under § 2255, a petitioner cannot appeal to the circuit court unless

a certificate of appealability (“COA”) has been issued. A court may not issue a COA unless “the

applicant has made a substantial showing of the denial of a constitutional right.” See 28 U.S.C. §

2253(c)(2). “A petitioner satisfies this standard by demonstrating that jurists of reason could

disagree with the district court’s resolution of his constitutional claims or that jurists could

conclude the issues presented are adequate to deserve encouragement to proceed further.”

Miller-El v. Cockrell, 537 U.S. 322 (2003). “When the district court denies a habeas petition on

procedural grounds without reaching the prisoner’s underlying constitutional claim, a COA

should issue when the prisoner shows, at least, that jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a constitutional right and that jurists of

reason would find it debatable whether the district court was correct in its procedural ruling.”

Slack v. McDaniel, 529 U.S. 473, 484 (2000). Here, the Court concludes that jurists of reason

would not disagree with the Court’s assessment of Petitioner’s claims. Accordingly, the Court

will not issue a COA.

IV.    CONCLUSION

       For the foregoing reasons, the Court will deny Petitioner’s § 2255 motion (Doc. No. 57).

The Court will not conduct an evidentiary hearing and will not issue a COA. An appropriate

Order follows.




                                                  11
